Citation Nr: 1628115	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of antenorcervical discectomy and fusion, C3 though C7 to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

2.  Entitlement to service connection a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service-connected lumbosacral degenerative disc disease and lumbar spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971, and from July 1976 to August 1984.   

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg.   

This matter was most recently before the Board in January 2014 when the Board remanded the Veteran's claim for further action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for a low back disability.

2.  The most probative evidence of record is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, service or a service-connected disability.

3.  The most probative evidence of record is against a finding that the Veteran has a right arm disability causally related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of antenorcervical discectomy and fusion, C3 though C7 to include as secondary to service connected lumbosacral degenerative disc disease and lumbar spondylosis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service connected lumbosacral degenerative disc disease and lumbar spondylosis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Cervical Spine Disability

The Veteran contends that he has a cervical spine disability due to his service-connected back disability.  For purposes of completeness, the Board has considered whether service connection is warranted on a direct and on a secondary basis, but finds that it is not.

A November 24, 1975 STR reflects that the Veteran had complaints of bumping his head an hour earlier and complaining of pain running down his right arm.  A November 25, 1975 STR reflects that the Veteran complained of pain in the neck with an inability to sleep.  The impression was a muscle spasm.  

A November 26, 1975 STR reflects that the Veteran had fallen two days previously and struck his lower c-spine on a ladder.  He complained of radicular pain in both arms.  The impression was a cervical strain.  It was noted that x-rays were within normal limits. 

The STRs are negative for complaints of the neck from 1976 until November 1979. 

A November 1979 Narrative Summary SF 502 reflects that the Veteran had been walking along the side of the road on November 4, 1979 when he was struck on the side of his body and thrown into the air for several feet.  Upon x-ray, he had a normal c-spine.

A December 4, 1979 STR reflects that the Veteran had been involved in an automobile accident on November 4, 1979 and had a chronic neck strain with no clinical evidence of sequelae.  It was recommended that he use heat and no lifting.  It was noted that the neck strain should gradually improve. 

The STRs are negative for complaints of the neck from 1980 through the remainder of the Veteran's time in service, which was approximately four years.  Notably, a November 1983 Report of Medical Board reflects diagnoses of low back pain, depression, and recurrent furuncles.  It was noted that the Veteran had low back pain after an automobile accident several weeks earlier and this was the only injury he suffered.  It seems reasonable that the report, which notes recurrent furuncles, would note recurrent or chronic neck pain if the Veteran had such.

The Veteran separated from service in August 1984.  Less than two months later, in October 1984, he filed claims for service connection for a variety of disabilities (lower back problems, left arm numbness, laceration to the lower lip, depression, hypertension, recurrent furuncles, a fracture of the left leg, cerebral concussion, and a left hip injury).  Notably, he did not file a claim for service connection for a cervical spine disability.  

The Board finds that any contention that the Veteran has had chronic neck pain since service lacks probative value given the record as a whole.  The Board finds that the records contemporaneous to service, and closer in time to service are the most credible.  The records reflect no complaints of, or treatment for, cervical spine symptoms in the last four years of active service, no findings of a cervical spine disability while undergoing Medical Board proceedings, and a lack of filing a claim for service connection when filing his other claims.  

A February 1985 VA examination report reflects that the Veteran had complaints of the back and numbness of the arms.  The report reflects that the Veteran had sought treatment in a private emergency room for chest pain and neck, arms numbness in September 1984.  The Veteran reported that he had "occasional pans in the back of the neck.  Relief with his wife massaging it."  Upon examination in February 1985, the Veteran had all ranges of motion which caused no pain.  He had no deformity of the neck.

1991 Family Care Center records reflect that the Veteran reported that this arms seem to go to sleep and he had a tingling sensation in them. 

An October 1993 private record (The Family Care Center of Arlington) reflects that the Veteran reported tingling in both arms and down the spine.  The assessment was cervical radiculopathy.

A November 1993 private record (The Family Care Center of Arlington) reflects that the Veteran had increasing pain in the cervical range that radiates into his arms and down his back when raising his shoulder.  

A September 1995 private neurosurgery note reflects that the Veteran was seen with complaints of numbness and tingling in the legs, wobbly knees, low back pain, and mild to moderate neck pain and urinary hesitancy.  The Veteran reported that his "symptoms started about 2 1/2 years ago.  It was noted that the Veteran "did have some minor head trauma about that time while cutting a tree in his yard and was knocked out for a few minutes. Subsequent to this his symptoms started."  

1995 MRI and cervical spine films showed ossification of his posterior longitudinal ligament from C3 through C7 causing very severe spinal stenosis, particularly at the C5-6 level.  An October 1995 Baptist Medical Center record repeats the same history and also notes that the Veteran's symptoms "started insidiously about 2-1/2 years ago."  A January 1996 Baptist Medical Center record reflects that the Veteran "has had approximately 2 1/2 years of neck pain,"

In essence, while the Veteran had some occasional neck pain in 1984 and 1985, he had a normal examination in 1985, and then several years until his neck began to bother him again.  

The Board finds that if the Veteran had had chronic symptoms since service it would have been reasonable for him to have reported this when he sought treatment in the 1990s.  However, he did not.  He either did not provide an etiology or onset date or he stated that the symptoms started in approximately 1992 after an accident while cutting a tree.

A November1995 private neurosurgery note reflects that the Veteran had had an anterior fusion with instrumentation (C3-C7).  A January 1996 private neurosurgery note reflects that the Veteran underwent a myelogram and post-myelogram CT.  A March 1996 private neurosurgery record reflects that the Veteran had had an anterior cervical discectomy and fusion five months earlier, and still had some right hand weakness.

A September 1996 VA examination report reflects the observation of the examiner as follows:

I have not been able to determine exactly when his upper and lower extremity symptoms occurred but they certainly were present prior to the surgery performed by Dr Lohse in the Fall of 1995.  [The Veteran] recalls no specific trauma to his neck in the past.  He does not recall having neck symptoms in the past.  He does state that he had some weakness of the right upper extremity prior to discharge from the service but I have no confirmatory medical notes concerning this question.  It appears that the decompression of the cervical spine was necessary secondary to degenerative as opposed to traumatic etiologies.  His current abnormal physical findings are those of abnormal track signs secondary to myelomalacia in the cervical spine.  He shows no abnormal objective findings in the low back 

Subsequent records reflect complaints of right arm numbness (i.e. October 2000 Family Care Center note, September 2003 Southeastern Neuroscience Institute record.)

An April 2005 VA Agent Orange Compensation and Pension examination report reflects the examiner's opinion as follows: 

Although he had not had laminectomy with fusion (documented on chest x-ray) until 1995, apparently diagnosis of degenerative disc disease was made while still in the Navy following his fall and all of his spinal problems probably date to gradual progression from that particular point to the current situation where he has had decompression with fusion in the cervical spine and has disc disease diagnosed in the lumbar spine with bilateral sciatica at this particular time.  This too would then be service connected.

The Board finds that the opinion lacks probative value as it is based on an inaccurate history.  The examiner's opinion is based, in part, on an apparent "diagnosis of degenerative disc disease" in service.  The report notes that the Veteran reported that he was hospitalized in service due to a fall down some stairs and it was during that hospitalization that he was diagnosed with DDD.  An actual review of the medical evidence more contemporaneous to service, as noted above and below, reflects that the Veteran did not have DDD in service.  (The Board also notes that the Veteran's low back pain in service and hospitalization was noted to be after an automobile accident, not a fall down stairs. See November 1983 Medical Board Report.)

The November 26, 1975 STR reflects that upon x-ray, the Veteran's spine was within normal limits.  The November 1979 STR reflects that an x-ray of the cervical spine at that time was also normal.  In addition, the November 1983 Report of Medical Board reflects diagnoses of low back pain, depression, and recurrent furuncles, but is entirely negative for a diagnosis of the cervical spine.  Finally, and importantly, a January 1985 post service X-ray report reflects that films of the lumbosacral spine and the cervical spine "do not reveal any abnormal findings."  thus, DDD was not diagnosed in service.

A January 2009 VA examination report reflects that the Veteran could not remember having a history of trauma to the cervical spine.  The examiner opined that it is his opinion that "the cervical spine condition is less likely than not related to lumbosacral degenerative disk disease. There is no known etiology/connection between these two entities."

A January 2009 VA addendum to the report reflects, in pertinent part, as follows:

The patient had an injury to his cervical spine on December 4, 1979 secondary to motor vehicle accident, which he was diagnosed as having a chronic neck strain.  The opinion is whether the current diagnosis, which is a cervical stenosis, is related to his in service complaints of cervical strain.  The opinion is that the current diagnosis of the neck is less likely than not related to the inservice treatment for cervical strain The patient had a motor vehicle accident and had cervical strain.  This is commonly seen in motor vehicle accidents and is associated with neck pain with no radiologic findings.  It does not predispose to arthritis or degenerative changes.  The cervical stenosis the patient has is secondary to degenerative changes over a period of time. There was a 16-year lapse between the time of his injury and the surgery.  These degenerative changes are more age related changes as opposed to related to the acute event of injury on December 4, 1979.  

The Board acknowledges that the date is wrong and that accident occurred on November 4 with a followup on December 4 and that the examiner did not specifically discuss the earlier incident in 1975.  Nevertheless, the examiner considered the clinical record, which included x-ray and MRI reports, the Veteran's reported onset of symptoms, and found that the Veteran's changes are age-related.  Thus, they are not due to service.   

A March 2012 VA examination report reflects that the Veteran's cervical myelopathy is less likely as not due to his service-connected lumbar disability.  The examiner stated that "lumbar disease cannot cause upper nerve root radiculopathy or neuropathy. There is no correlation between the two disease processes."

A March 2014 VA examination report reflects the clinician's opinion, as follows: 

The [V]eteran's cervical myelopathy (residuals of cervical discectomy/fusion) is not caused by, a result of, or aggravated by his service connected lumbosacral spine disease. Rationale: Based on review of the medical records, medical literature and my clinical experience as a board certified neurologist there is absolutely no connection between his lumbosacral spine disease and his cervical spine condition. Lumbosacral spine problems would not cause or aggravate his cervical spine degenerative disease or cervical myelopathy seen on exam today.  There is no causation or aggravation nexus that can be made. 

The Board finds that the most probative evidence is against a finding that service connection is warranted for a cervical spine disability.  The Board acknowledges the Veteran's neck complaints in service; however, these were not noted in his last few years of service, and have not been found by competent clinical evidence to be related to his current disability.  To the contrary, the evidence is against such a finding.  The most probative evidence is also against a finding that he has a cervical spine disability causally related to, or aggravated by, a service-connected disability.

While the Veteran is competent to report symptoms such as pain and stiffness, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability, especially in light of his multiple motor vehicle accidents (to include post service), extensive history of employment in manual labor, age, and other physical disabilities.  
  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Right Arm

In an October 2004 VA Form 21-4138 the Veteran claimed that his arm disability is secondary to service-connected back disability.  The Veteran has been diagnosed with C7-8 myelopathy and cervical stenosis.  The most probative evidence of record, as noted below, is against a finding that he has a right arm disability due to, or aggravated by, a service-connected disability.  The evidence also does not support a finding that it is due to, or aggravated by, service; thus, service connection for a right arm disability is not warranted.  (For purposes of completeness, the Board has considered whether service connection is warranted on a direct and on a secondary basis.).

A November 24, 1975 STR reflects that the Veteran had complaints of bumping his head an hour earlier and complaining of pain running down his right arm.  A November 25, 1975 STR reflects that the Veteran complained of pain in the neck with an inability to sleep.  A November 26, 1975 STR reflects that the Veteran had fallen two days previously and struck his lower c-spine on a ladder.  He complained of radicular pain in both arms.  

An April 6, 1976 STR reflects complaints of chest pain accompanied by numbness of both arms for three weeks.  An April 12, 1976 STR reflects that the Veteran had been seen on April 6, 1976 for tightness of the chest and diagnostic workup revealed mild anxiety and a low grade urinary tract infection.  He was assessed with classic hyperventilation.

A November 1979 Narrative Summary SF 502 reflects that the Veteran had been walking along the side of the road on November 4, 1979 when he was struck on the side of his body and thrown into the air for several feet.  Upon x-ray, he had a normal c-spine.  The Veteran was seen by neurosurgery and found to be neurologically stable with no deficits.  As noted above, a December 4, 1979 STR reflects that the Veteran had been involved in an automobile accident on November 4, 1979 and had a chronic neck strain with no clinical evidence of sequelae.  

A September 1983 STR reflects that the Veteran had been in an automobile accident in August 1983.  The Veteran  reported occasional tingling in both upper extremities on the exterior surface and all over his fingers.  He also reported pain down his legs.  He was assessed with post traumatic low back pain with sciatica, but was not diagnosed with any upper arm disability.  

As noted above, a November 1983 Report of Medical Board reflects diagnoses of low back pain, depression, and recurrent furuncles.  It was noted that the Veteran had low back pain after an automobile accident several weeks earlier and this was the only injury he suffered.  It seems reasonable that the report, which notes recurrent furuncles, would note recurrent or chronic right arm pain if the Veteran had such.

A July 1984 STR reflects that the Veteran reported two to three days of sharp pain in the right anterior chest and pain in the right shoulder blade.  He was assessed with chest wall pain.

The Veteran separated from service in August 1984.  Less than two months later, in October 1984, he filed claims for service connection for a variety of disabilities (lower back problems, left arm numbness, laceration to the lower lip, depression, hypertension, recurrent furuncles, a fracture of the left leg, cerebral concussion, and a left hip injury).  Notably, he did not file a claim for service connection for right arm numbness.  The Board finds that if the Veteran had chronic right arm complaints since service, it would be reasonable for him to have filed a claim for service connection for it when he filed his other claims, to include a left arm disability. 

In January 1985, the Veteran submitted a VA Form 21-2545 reflects that the Veteran reported "chest pains, and neck arms numb"  from September 1984 to September 1984.  September 1984 would have been after the Veteran separated from service.  

As noted above, records in 1991 and 1993 reflect tingling in the arms, and a February 1985 VA examination report reflects that the Veteran had complaints of the back and numbness of the arms.  The report reflects that the Veteran had sought treatment in a private emergency room for chest pain and neck, arms numbness in September 1984.  The Veteran stated that "occasionally his hands get numb when he holds things up.  No numbness or difficulty with use even fine work with hands, otherwise."  It was noted that cranial nerves are intact and no abnormal reflexes were noted.  No diagnoses of a right arm disability, to include the nerves, was made.

A March 1996 private neurosurgery record reflects that the Veteran had had an anterior cervical discectomy and fusion five months earlier, and still had some right hand weakness.

As noted above, a September 1996 VA examination report reflects the observation of the examiner as follows:

I have not been able to determine exactly when his upper and lower extremity symptoms occurred but they certainly were present prior to the surgery performed by Dr Lohse in the Fall of 1995.  [The Veteran] recalls no specific trauma to his neck in the past.  He does not recall having neck symptoms in the past.  He does state that he had some weakness of the right upper extremity prior to discharge from the service but I have no confirmatory medical notes concerning this question.  It appears that the decompression of the cervical spine was necessary secondary to degenerative as opposed to traumatic etiologies.  His current abnormal physical findings are those of abnormal track signs secondary to myelomalacia [softening of the spinal cord]in the cervical spine.  He shows no abnormal objective findings in the low back 

Subsequent records reflect complaints of right arm numbness (i.e. October 2000 Family Care Center note, September 2003 Southeastern Neuroscience Institute record.)  As noted above, the Board finds that the April 2005 VA Agent Orange Compensation and Pension examination report opinion lacks probative value as it is based on an incorrect history.   

In an October 2004 VA Form 21-4138 the Veteran claimed that his arm disability is secondary to service-connected back disability.

When taken together, the January 2009 VA addendum opinion, March 2012 VA opinion, and March 2014 VA opinion reflect that the Veteran's cervical myelopathy is less likely than not causally related to, or aggravated by, service or a service-connected disability.  The Veteran's current right upper extremity symptoms have been clinical found to be due to cervical myelopathy.  Cervical myelopathy is compression myelopathy of the cervical spinal cord, a complication that occasionally arises from rheumatoid arthritis or osteoarthritis.  He has also been noted to have myelomalacia, which is a morbid softening of the spinal cord.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran is not in receipt of service connection for a cervical spine disability.
 
While the Veteran may have had some right arm numbness in service, those symptoms have not been found by probative evidence to be related to his current right arm complaints.  His current right arm complaints have been clinically found to be symptoms of a cervical spine disability.  While the Veteran is competent to report symptoms such as tingling and numbness, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability, especially in light of his multiple motor vehicle accidents, some post service, extensive history of employment in manual labor, age, and other physical disabilities.  Moreover, the evidence does not support a finding of an actual right arm disability, but rather symptoms of a cervical spine disability which travels to the right arm.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Entitlement to service connection for residuals of antenorcervical discectomy and fusion, C3 though C7 to include as secondary to service connected lumbosacral degenerative disc disease and lumbar spondylosis is denied.

Entitlement to service connection a right arm disability (claimed as neuropathy of the upper right arm), to include as secondary to service connected lumbosacral degenerative disc disease and lumbar spondylosis is denied.


REMAND

Service connection has been granted for L5-S1 lumbosacral degenerative disc disease and lumbar spondylosis, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; and radiculopathy of the right lower extremity evaluated as 20 percent disabling.  The Veteran's combined evaluation is 50 percent.

The Veteran's two radiculopathy disabilities and his lumbosacral spine disability may be considered as one disability for TDIU purposes they have the same etiology.  Thus, the Veteran has one disability rated as 50 percent disabling.  However, he still does not meet the schedular criteria for a TDIU.  

In its 2014 remand, the Board directed that if the Veteran's combined rating does not satisfy the threshold minimum percentage rating requirements for a TDIU, the RO/AMC should then submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b).

The record reflects that the RO/AMC failed to follow the above directive.  Where the RO/AMC does not comply with a Board instruction, a remand for compliance is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis prior to September 26, 2003. 

2.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


